UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 4, 2012 Imaging Diagnostic Systems, Inc. (Exact name of registrant as specified in its charter) Florida 0-26028 22-2671269 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 5th Terrace Fort Lauderdale, Florida 33309 (Address of principal executive offices, including zip code) (954) 581-9800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Amendment to Articles of Incorporation On September 4, 2012, Imaging Diagnostic Systems, Inc. (the “Company”) filed an amendment to the Company’s articles of incorporation with the Florida Department of State to increase the Company’s authorized common stock from four billion (4,000,000,000) to ten billion (10,000,000,000) shares of common stock, no par value per share. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 3.28* Amendment to the Articles of Incorporation, dated September 4, 2012 *Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. IMAGING DIAGNOSTIC SYSTEMS, INC. Date: September 10, 2012 By: /s/ Linda B. Grable Name: Linda B. Grable Title: Chief Executive Officer
